                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 PAUL ALLEN ADAMS,

        Petitioner,                                                  ORDER
 v.
                                                             Case No. 18-cv-982-jdp
 LIZI TEGELS,

        Respondent.


       Petitioner Paul Allen Adams seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than December 21, 2018.      Any motion for leave to proceed without

prepayment of the filing fee must include a certified copy of an inmate trust fund account

statement (or institutional equivalent) for the six-month period beginning approximately May

28, 2018 through the date of the petition, November 24, 2018.




                                          ORDER

       IT IS ORDERED that:

              1.      Petitioner Paul Allen Adams may have until December 21, 2018, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before December 21, 2018, I will assume that petitioner wishes

to withdraw this petition.




              Entered November 29, 2018.

                                  BY THE COURT:


                                  /s/
                                  PETER OPPENEER
                                  Magistrate Judge
